         Case 7:18-cv-12222-VB-AEK Document 69 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
EMMANUELLA OWOLABI,                                           :
                                    Plaintiff,                :
                                                              :
v.                                                            :
                                                              :   ORDER
THE CITY OF MOUNT VERNON, THE                                 :
MOUNT VERNON CITY SCHOOL                                      :   18 CV 12222 (VB)
DISTRICT, ERIK VAN GUNTEN,                                    :
individually, DR. JACKIELYN MANNING                           :
CAMPBELL, individually,                                       :
                                    Defendants.               :
--------------------------------------------------------------x

       Defendants having filed a motion for summary judgment pursuant to Fed. R. Civ. P. 56
(Doc. #56), it is hereby ORDERED:

         1.     Defendants’ motion is GRANTED IN PART and DENIED IN PART. The
motion is GRANTED with respect to plaintiff’s Title VII and NYSHRL discrimination and
retaliation claims, including her aiding-and-abetting claims against individual defendants, as
well as her state law defamation claims. The motion is DENIED with respect to plaintiff’s
hostile work environment claims.

        2.     A telephone conference is scheduled for March 10, 2021, at 10:30 a.m., at which
time the Court will issue a bench ruling explaining the basis for its decision. All counsel shall
use the following information to connect by telephone:

        Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
        Access Code: 1703567

        3.     Counsel shall be prepared to discuss the setting of a trial date and a schedule for
pretrial submissions. They shall also be prepared to discuss what efforts they have made, and
will make, to settle this case, and how the Court can assist them in that regard.

        4.       The Clerk is instructed to terminate the motion. (Doc. #56).

Dated: February 18, 2021
       White Plains, NY
                                                     SO ORDERED:



                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge
